Citation Nr: 1033360	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for lumbar spine discogenic 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1972.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

This case was the subject of a Board decision in March 2009, in 
which the Board found that new and material evidence had been 
received to reopen the Veteran's claim for service connection for 
lumbar spine discogenic disease, and remanded the reopened claim 
to the Agency of Original Jurisdiction for further development 
and adjudication.  The matter is now returned to the Board for 
final appellate consideration.


FINDINGS OF FACT

1.  Service treatment records reflect in-service back injury, low 
back pain and back treatment, and a diagnosis of chronic 
lumbosacral strain.

2.  Competent medical evidence relates that the Veteran's current 
lumbar spine discogenic disease is at least as likely as not 
related to in-service back injury, and notes the lack of an 
intercurrent injury since service.  

3.  The Veteran has provided credible lay evidence as to 
continuing symptoms of low back disability beginning in active 
service and through the present time.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine discogenic 
disease are approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty to 
notify the Veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

As discussed below, sufficient evidence is of record to grant the 
matter on appeal.  Therefore, no further notice or development is 
needed with respect to this matter.


Merits of the Claim

In this matter the Board will find that the evidence is at least 
in equipoise as to all required elements for service connection 
for lumbar spine discogenic disease.  Service treatment records 
reflect in-service back injury and back treatment.  Competent 
medical evidence relates that the current disability is at least 
as likely as not related to in-service back injury, and notes the 
lack of an intercurrent injury since service.  Further, the 
Veteran has provided credible lay evidence as to continuing 
symptoms beginning in active service and through the present 
time.  The Board therefore will grant entitlement to service 
connection for low back disability.
 
Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran's enlistment exam report from June 1966 indicates 
that the Veteran had scoliosis and periodically experienced back 
pain.  No additional details were given regarding his condition 
in the report and the Veteran deemed his health at that time to 
be excellent.  The Veteran's physical profile was rated at the 
highest level, "1", in all respects.

The Veteran's service treatment records show several complaints 
of back pain during service.  There is a record in April 1967 of 
back pain.  In September 1967, the Veteran saw a doctor after he 
hurt his lower back when turning to look behind himself.  At that 
time, he had no pain down his legs and could sit and stand 
comfortably.  

A record from July 1968 indicates "back problems, asymptomatic, 
no diagnosis."  

One record from September 1968 states "patient complains of 
sharp pain in back," and another reflects that the Veteran had 
chronic lumbosacral pain, with a diagnosis of lumbosacral strain 
rendered.

In October 1968, the Veteran complained of dull pain in the 
lumbosacral area, aggravated by walking.  On orthopedic 
consultation in October 1968, the Veteran was found to have 
marked limitation of range of motion of the lumbar spine.  The 
Veteran indicated that the pain had been going on at least a 
month prior and that he associated the pain with working on heavy 
machinery.  X-rays were stated to have shown spina bifida at L5 
by x-ray, with films otherwise within normal limits.  The 
treating physician's diagnosis was low back strain with muscle 
spasm.

The Veteran's separation examination in July 1972 is silent for 
back problems; it does not mention scoliosis as found at entry 
into service, spina bifida diagnosed during service, or the 
Veteran's in-service back treatment, injury or complaints.  It is 
therefore afforded an attenuated probative value as compared to 
the lay assertions of the Veteran and the prior service treatment 
records.

In April 1999, the Veteran underwent a VA examination.  The 
Veteran reported that while in service, he had a twisting injury 
while standing and had a significant spasm in his lumbar spine.  
He saw a physician at that time and x-rays came back normal.  He 
continued his regular duties with subsequent periodic pain.  
While the Veteran reported his symptoms from service to the 
examiner, there is no indication in the exam report that the 
Veteran's claims file or service treatment records were reviewed.

The Veteran indicated that his pain had become a daily 
occurrence.  The pain was central low back in nature with no 
radiation.  He rated the degree of pain as 5 out of 10 on a daily 
basis, with the pain as high as 9 out of 10 approximately twice 
monthly.  He stated that to control the pain, he restricts his 
physical activities and takes 800 mg Motrin twice daily.

Based on the Veteran's reported symptoms, a physical examination, 
and x-rays, the examiner diagnosed the Veteran with mechanical 
lower back pain and degenerative disc disease with spondylolysis 
of L5 on S1.  The examiner did not provide an opinion as to 
whether the Veteran's current disability was related to active 
service.

In August 2002, the Veteran saw J.A., M.D.  According to the 
treatment records, the Veteran reported a history of low back 
pain since 1967.  The Veteran also reported that he had not had 
any extensive therapy for this pain.  Dr. J.A. found localized 
tenderness across the lower back upon a physical examination.  X-
rays revealed "mildly severe" degeneration at the L4-5 and L5-
S1 levels.  Dr. J.A. diagnosed the Veteran with chronic 
mechanical low back pain and lumbar discogenic disease.  

The Veteran saw Dr. J.A. for a follow-up exam in June 2003.  
Then, Dr. J.A. opined that while the Veteran's x-rays did show 
mild scoliosis, the scoliosis did not cause any back pain for the 
Veteran and the scoliosis is an insignificant and incidental 
finding.  (Emphasis added.) 

The Veteran also submitted medical records from April 2005.  The 
records indicate that the Veteran experienced chronic low back 
pain, but did not provide additional details regarding the cause 
of the pain.  In a medical record from June 2005, Dr. J.A. states 
that the Veteran reported pain across the lower back.  The 
Veteran stated he was diagnosed with spina bifida occulta at S1.  
Dr. J.A. asserted that spina bifida is a congenital problem that 
cannot cause lower back pain.  Dr. J.A. noted an underlying 
degenerative disease and diagnosed lumbar discogenic disease.
  
A report of VA examination in September 2009 contains a 
substantially inaccurate medical history, insofar as the examiner 
does not appear to have reviewed the service treatment records or 
the fact that the Veteran was noted to have scoliosis and a 
history of some back pain at entry into service, and was noted to 
have chronic back pain and was diagnosed as having lumbosacral 
strain during service.  The examiner inaccurately recounted that 
the Veteran was told he had spina bifida when leaving the 
service-service treatment records reflect that the Veteran was 
diagnosed as having spina bifida relatively early during service, 
October 1968, by X-ray, after he complained of sharp pain in his 
back.  The September 2009 examiner further related the debatable 
assertion that the Veteran had no specific trauma to his back 
during active service-for example, it is documented in the 
service treatment records that in September 1967, the Veteran saw 
a doctor after he hurt his lower back when turning to look behind 
himself.  

The September 2009 VA examiner's demonstrably limited review of 
the record may explain his finding that he was "not able to 
ascertain without resorting to speculation whether or not the 
patient's back problems are related to his time in the service."  
However, the examiner's opinion is still of some significant 
probative value, and supports the Veteran's claim, insofar as the 
examiner applied his medical expertise in asserting that the 
Veteran had no specific injuries to his back after service that 
would account for his current low back disability.    

In an undated letter that appears to have been written in early 
2010, Dr. J.A. opined that while it was not possible to tell when 
the Veteran's injury (presumably, an in-service injury to the low 
back as described by the Veteran) occurred because of how the 
disease progresses in each individual, it was as likely as not 
that the injury occurred when the Veteran said it did.  

Dr. J.A.'s letterhead and signature indicate that he is a 
diplomate of the American Board of Orthopedic Surgeons; a Fellow 
of the Academy of Orthopedic Surgeons; and a qualified medical 
examiner in the state of California.  

Service treatment records recount indications of back injury and 
back pain during active service, as well as include diagnoses of 
chronic back lumbosacral strain.  The opinion of orthopedic 
specialist Dr. J.A., as reflected by multiple treatment records 
and letters from him, is that the Veteran's scoliosis and spina 
bifida does not account for the Veteran's current low back 
disability, and that the injury that precipitated his current 
discogenic disc disease at least as likely as not began during 
service.  Dr. J.A.'s opinions appear to be cautiously worded for 
the sake of accuracy and based on a reliable understanding of the 
Veteran's medical history and his current disability, and 
therefore are afforded substantial probative weight.  The 
September 2009 VA examiner's opinion constitutes some additional 
evidence in support of the Veteran's claim insofar as he noted 
that there was no specific injury to the back after service that 
would account for the Veteran's current low back disability.  
Although the service discharge examination was normal with 
respect to the Veteran's spine, the examination report is of 
attenuated probative value as a result of its omission of the 
findings at entrance into service and the history of treatment 
and diagnosis during service.  In addition, the Veteran has 
provided credible testimony of substantial probative weight that 
his current low back disability symptoms began during active 
service and continue through the present time.  

In light of these facts, the Board finds that there is adequate 
evidence of an in-service injury and current disability, and that 
the evidence is at least in equipoise as to whether the symptoms 
have continued through the present time and whether the current 
symptoms are attributable to in-service back injury.  See 38 
U.S.C.A. §§ 1110, 5107(b); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); 38 C.F.R. §§ 3.102, 3.303.

Because the evidence is at least in equipoise as to all required 
elements for a finding of service connection, the Board finds 
that the criteria for service connection for lumbar spine 
discogenic disease are approximated.  Accordingly, the statutory 
benefit-of-the-doubt rule is for application, and entitlement to 
service connection for lumbar spine discogenic disease is 
warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for lumbar spine discogenic 
disease is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


